Citation Nr: 0819997	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-28 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin disability.  

2.  Entitlement to service connection for lung disability.  

3.  Entitlement to service connection for right arm 
disability.  

4.  Entitlement to service connection for anxiety.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that rating decision, in pertinent 
part, the RO denied service connection for skin disability, 
lung disability, right arm disability, and anxiety.  The 
veteran appealed to the Board and testified at a Board 
hearing held at the RO in August 2006.  In a decision dated 
in November 2006, the Board denied the veteran's claims, and 
he appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in February 2008, 
the Court granted a Joint Motion for Remand (Joint Motion) of 
the parties to set aside the November2006 decision of the 
Board and remanded the case for additional development and 
readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Other matters

In June 2008, the Board received VA medical records submitted 
by the veteran.  Those records show that the veteran 
underwent a cystoscopy with removal of a ureteral stent in 
May 2008.  In a urology attending note at that time, the 
attending physician stated the veteran was status post 
radical retropubic prostatectomy in January 2008 with a 
Gleason score of 7 and negative margins.  This information 
indicating the veteran has been treated for prostate cancer, 
along with his service records, which show the veteran had 
service in Vietnam, raises the issue of entitlement to 
service connection for prostate cancer under the provisions 
of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  The Board 
refers this matter to the RO for appropriate action.  


REMAND

The veteran is seeking service connection for skin 
disability, lung disability, right arm disability, and 
anxiety.  

Although the veteran testified at the August 2006 hearing 
that he could not recall whether he sought treatment for a 
skin condition in service, his service medical records show 
that in May 1967 he was given medication for a rash in the 
groin area.  At the hearing, the veteran testified that he 
was currently receiving treatment for skin problems from VA.  
He further testified that he was currently receiving 
medication from VA regarding lung problems.  He said that he 
has had problems with his right arm in the elbow area since 
service; he reported it began with difficulty throwing a 
baseball but now it really hurts if he tries to throw a ball.  
He testified that he had been treated by VA as well as by a 
private physician, "Dr. Philistines," in Fort Lauderdale, 
Florida, for orthopedic problems.  Action should be taken to 
attempt to obtain records of evaluation and treatment of the 
veteran by the private physician.  

At the hearing, the veteran testified that in service he 
experienced night sweats, headaches, pain or pressure in the 
chest, and trouble sleeping, all of which he reported at his 
service separation examination.  In addition he testified 
that he had continued to have these problems since service 
and was currently receiving medication from VA for anxiety.  
In other statements, the veteran said that he had been 
disturbed by observation of dead bodies and other events in 
service, and VA medical records show the veteran has received 
VA mental health clinic treatment.  In order to comply fully 
with the duty to assist, the Board will request that the 
veteran be provided a VA psychiatric examination with an 
opinion as to whether any current psychiatric disability had 
its onset in service or is causally related to any incident 
of service.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In addition, at the hearing in 2006, the veteran testified 
that he had been receiving care at the VA at the Oakland Park 
VA clinic for about five years and before that he went to the 
VA Medical Center (VAMC) for roughly a year.  Review of the 
record shows that it includes some VA medical records from 
the VA outpatient clinic in Oakland Park, Florida, with the 
earliest dated in 2001.  The Board notes, however, that when 
records were printed in October 2002, there was included a 
list of past clinic visits, which was reportedly limited to a 
maximum of 100 occurrences or 5 years, and that list includes 
less than 100 entries and refers to clinic visits dated from 
November 1997 to October 2002.  In view of the limitations of 
this list, action should be taken to again request that the 
veteran identify all VA medical facilities where he has 
received treatment since service and during which years, and 
action should be taken to obtain the identified records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he provide the correct spelling 
and complete address, along with 
approximate dates of treatment, for 
"Dr. Philistines," in Fort Lauderdale, 
Florida.  Request that the veteran 
provide release authorization for the 
private medical records and take 
appropriate action to attempt to obtain 
the requested records.  

2.  Request that the veteran identify 
each of the VA medical facilities and 
the years during which he received 
treatment at any time since service.  
Take action to obtain VA medical 
records identified by the veteran, and 
the action taken should be documented 
in the claims file.  

In any event, obtain and associate with 
the claims file records for the veteran 
from the VAMC in Miami, Florida, and 
the VA outpatient clinic in Oakland 
Park, Florida, dated from January 1997 
to December 2001, and all VA medical 
records for the veteran, from any VA 
medical facility, including but not 
limited to mental hygiene clinic 
records, dated from August 2005 to the 
present.  

3.  Thereafter, arrange for a VA 
psychiatric examination of the veteran 
to determine the nature and etiology of 
any current anxiety.  All indicated 
studies should be performed.  After 
review of the record and examination of 
the veteran, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current anxiety had its onset in 
service or is causally related to 
service or any incident of service.  
The rationale for any opinion should be 
explained by the examiner. 

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

4.  Then, after completion of any other 
indicated development, including VA 
examinations if warranted, readjudicate 
entitlement to service connection for 
skin disability, lung disability, right 
arm disability, and anxiety.  If any 
benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case that 
addresses all evidence added to the 
record since the July 2004 statement of 
the case.  The veteran and his 
representative should be provided an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



